IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48376

NICHOLAS DAVID JOHNSON,                          )
                                                 )    Filed: August 30, 2021
       Petitioner-Appellant,                     )
                                                 )    Melanie Gagnepain, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
STATE OF IDAHO,                                  )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Respondent.                               )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Davis F. VanderVelde, District Judge.

       Judgment summarily dismissing petition for post-conviction relief, affirmed.

       Nicholas D. Johnson, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Nicholas David Johnson appeals from the district court’s summary dismissal of his
petition for post-conviction relief. For the reasons set forth below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Johnson was convicted of second degree murder in December 2011.              Johnson was
sentenced to a unified term of life with fifteen years determinate. In February 2020, Johnson
filed a pro se petition and affidavit for post-conviction relief. Relevant to this appeal, Johnson
argued that the 2018 amendments of both Idaho Code §§ 18-4009 and 19-202A (SB 1313),
which updated statutory provisions of self-defense, should be applied to his case since he did not
have the benefit of this law in 2011. In response to Johnson’s petition, the State filed a motion
for summary dismissal claiming that the amendments were not retroactive and simply codified
then-existing case law.



                                                 1
       On August 25, 2020, a hearing was held to consider the State’s motion for summary
dismissal.   In October 2020, the district judge granted summary dismissal because the
amendments were merely recognizing and not changing any substantive or procedural law
making retroactive application irrelevant. Johnson was provided the same laws in his trial as it
would be if he were tried today. Johnson timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       On appeal from an order of summary dismissal, we apply the same standards utilized by
the trial courts and examine whether the petitioner’s admissible evidence asserts facts which, if
true, would entitle the petitioner to relief. Ridgley v. State, 148 Idaho 671, 676, 227 P.3d 925,
930 (2010); Sheahan v. State, 146 Idaho 101, 104, 190 P.3d 920, 923 (Ct. App. 2008). Over
questions of law, we exercise free review. Rhoades v. State, 148 Idaho 247, 250, 220 P.3d 1066,
1069 (2009); Downing v. State, 136 Idaho 367, 370, 33 P.3d 841, 844 (Ct. App. 2001).
                                                III.
                                           ANALYSIS
       Johnson argues SB 1313 from 2018 that updated statutory provisions of self-defense after
his conviction should be retroactively applied to his case
       The general rule is that legislation acts prospectively. Guzman v. Piercy, 155 Idaho 928,
937, 318 P.3d 918, 927 (2014). “As such, ‘a well-settled and fundamental rule of statutory
construction’ is to construe statutes to have a prospective rather than retroactive effect.” Id.
(quoting Winans v. Swisher, 68 Idaho 364, 367, 195 P.2d 357, 359 (1948)). Furthermore, I.C.
§ 73-101 states: “No part of these compiled laws is retroactive, unless expressly so declared.”
Therefore, a statute will only be applied retroactively if there is “clear legislative intent to that
effect.” Guzman, 155 Idaho at 938, 318 P.3d at 928 (quoting Gailey v. Jerome Cnty., 133 Idaho
430, 432, 745 P.2d 1051, 1053 (1987)).
       Johnson concludes that the jury would not have convicted him of murder if he had the
benefit of SB 1313 during his trial. The State argued the legislative intent of amending I.C. §§
18-4009 and 19-202A was to incorporate the castle doctrine into Idaho statute; a defense that had
previously been in Idaho case law and jury instructions available to Johnson at the time of his
trial. The district judge agreed with the State and determined the castle doctrine and stand your
ground case laws were in effect and available for Johnson’s case. No procedural or substantive

                                                 2
rights were altered by the amendment which made SB 1313 immaterial and retroactive
application a non-issue.
        According to I.C. § 19-201A, the legislative intent was “to incorporate provisions of the
castle doctrine and stand your ground provided in Idaho case law and jury instructions . . . .”
Notably, the Idaho Supreme Court ordered and accepted revised Idaho Criminal Jury Instructions
adopted for general use effective September 1, 2010. These jury instructions included justifiable
homicide and self-defense, which integrate concepts of the castle doctrine and stand your
ground.    Furthermore, I.C. § 18-4009, justifiable homicide, was amended by adding place of
business and vehicle, as well as defining terms.        Neither of these circumstances apply to
Johnson’s case. Lastly, the language added to I.C. § 19-202A, defense of self, mirrors language
used in State v. McGreevey, a case from 1909, which discusses the right of self-defense,
ascertaining danger, no duty to retreat, and reasonableness. State v. McGreevey, 17 Idaho 453,
___, 105 P. 1047, 1051 (1909). As a result, these legal defenses were available to Johnson
during his 2011 trial. As such, the amendments made by SB 1313 did not affect Johnson’s
substantial rights rendering the issue of retroactive application immaterial.
        Even more so, SB 1313 is not retroactive and shall be applied prospectively. Statutes are
applied retroactively when expressly stated or with clear legislative intent to do so.        As
previously stated, the legislative intent was to incorporate legal defenses that were readily
available and no language implied intent to apply retroactively. Consequently, SB 1313 falls
under the general rule of applying statutes prospectively.
        For these reasons, Johnson has not alleged any genuine issue of material fact nor any
justification for relief as a matter of law.
                                                IV.
                                           CONCLUSION
        The district court did not err in granting summary dismissal. Accordingly, we affirm the
district court’s judgment dismissing Johnson’s petition for post-conviction relief.
        Judge BRAILSFORD and Judge Pro Tem MELANSON CONCUR.




                                                 3